Fourth Court of Appeals
                                San Antonio, Texas
                                    September 19, 2019

                                   No. 04-19-00457-CV

                                   EX PARTE C.D.R.,

               From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 33751
                      Honorable Enrique Fernandez, Judge Presiding


                                      ORDER

       Lisa Traslavina’s notification of late reporter’s record is hereby NOTED. Time is
extended to September 20, 2019.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court